 



Exhibit 10.3
JOINT VENTURE DEVELOPMENT AGREEMENT
     THIS AGREEMENT, entered into by and between KYKUIT RESOURCES, LLC, an Ohio
limited liability company, hereinafter designated and referred to as “Operator”,
and HEMUS, LTD, a Texas limited liability company, hereinafter designated and
referred to herein as “Non-Operator”.
WITNESSETH:
     WHEREAS, the parties to this agreement are owners of oil and gas leases
and/or oil and gas interests in the land identified in Exhibit “A”, and the
parties hereto have reached an agreement to explore, and develop these leases
and/or oil and gas interests for the production of oil and gas and to develop
and construct a pipeline system for purposes of gathering and transporting oil
and gas within and from the Contract Area to market, as hereinafter provided,
     NOW, THEREFORE, it is agreed as follows:
ARTICLE I.
DEFINITIONS
     As used in this agreement, the following words and terms shall have the
meanings here ascribed to them:
     A. The term “Affiliate” means, when used with a reference to a specified
party, (i) any person or entity that directly or indirectly through one or more
intermediaries controls or is controlled by or is under common control with the
specified party, (ii) any person or entity that is an officer, partner, member,
board member, owner or trustee of, or serves in a similar capacity with respect
to, the specified party or of which the specified party is an officer, partner,
member, board member, owner or trustee, or with respect to which the specified
party serves in a similar capacity.
     B. The term “oil and gas” shall mean oil, gas, including coal bed gases,
casinghead gas, gas condensate, and all other liquid or gaseous hydrocarbons and
other marketable substances produced therewith, unless an intent to limit the
inclusiveness of this term is specifically stated.
     C. The terms “oil and gas lease”, “lease” and “leasehold” shall mean the
oil and gas leases and options to lease covering tracts of land lying within the
Contract Area which are owned by the parties to this Agreement.
     D. The term “oil and gas interests” shall mean unleased fee and mineral
interests in tracts of land lying within the Contract Area which are owned by
parties to this Agreement.

1



--------------------------------------------------------------------------------



 



     E. The term “Contract Area” shall mean all of the lands, oil and gas
leasehold interests and oil and gas interests intended to be developed and
operated for oil and gas purposes under this Agreement. Such lands, oil and gas
leasehold interests and oil and gas interests are described in Exhibit “A”.
     F. The term “drilling unit” shall mean the area fixed for the drilling of
one well by order or rule of any state or federal body having authority. If a
drilling unit is not fixed by any such rule or order, a drilling unit shall be
the drilling unit as established by the pattern of drilling in the Contract Area
or as fixed by express agreement of the Drilling Parties.
     G. The term “drillsite” shall mean the oil and gas lease or interest on
which a proposed well is to be located.
     H. The terms “Drilling Party” and “Consenting Party” shall mean a party who
agrees to join in and pay its share of the cost of any operation conducted under
the provisions of this Agreement.
     I. The terms “Non-Drilling Party” and “Non -Consenting Party” shall mean a
party who elects not to participate in a proposed operation.
     J. The term “Pipeline System” shall mean the pipeline system that will be
developed and constructed pursuant to this Agreement for purpose of gathering
and transporting gas within and from the Contract Area to market.
     Unless the context otherwise clearly indicates, words used in the singular
include the plural, the plural includes the singular, and the neuter gender
includes the masculine and the feminine.
ARTICLE II.
EXHIBITS
     The following exhibits, as indicated below and attached hereto, are
incorporated in and made a part hereof:

  A.   Exhibit “A” shall include the following information:

  (i)   Identification of lands subject to this Agreement,     (ii)  
Restrictions, if any, as to depths, formations, or substances,     (iii)  
Percentages or fractional interests of parties to this Agreement,     (iv)   Oil
and gas leases and/or oil and gas interests subject to this Agreement,     (v)  
Addresses of parties for notice purposes,

2



--------------------------------------------------------------------------------



 



  (vi)   Location of the initial drilling operations,     (vii)   Lease
royalties and overriding royalties.

  B.   Exhibit “B”: Plat and Legal Description of AMI.     C.   Exhibit “C”:
Accounting Procedure.     D.   Exhibit “D”: Insurance.     E.   Exhibit “E”:
Intentionally Omitted.     F.   Exhibit “F”: Memorandum of Joint Venture
Development Agreement.     G.   Exhibit “G”: Form of Partial Assignment.

     If any provision of any exhibit is inconsistent with any provision
contained in the body of this Agreement, the provisions in the body of this
Agreement shall prevail.
ARTICLE III.
INTERESTS OF PARTIES
A. Assignment:
     Simultaneously with the execution hereof, Hemus, Ltd. shall assign to
Kykuit Resources, LLC, without warranty of title, express or implied, except by,
through or under Hemus, Ltd., seventy-five percent (75%) of Hemus, Ltd.’s
interest in the Leases listed in Exhibit “A” using the form of Partial
Assignment attached hereto and made a part hereof as Exhibit “G”. Hemus, Ltd.
hereby represents that it has not burdened the Leases with any burdens except an
overriding royalty equal to the difference between existing burdens and
eighty-one and one-half percent (81.5%) Other than the foregoing, Non-Operator
hereby represents that (i) it has not burdened the Leases with burdens beyond
the lessor’s royalty, and (ii) that the rental payments due on all Leases shall
be paid in full as of the Effective Date of this Agreement.
B. Interests of Parties in Costs and Production:
     Unless changed by other provisions, all costs and liabilities incurred in
operations under this Agreement shall be borne and paid, and all equipment and
materials acquired in operations on the Contract Area shall be owned, by the
parties as their interests are set forth in Exhibit “A”. In the same manner, the
parties shall also own the Pipeline System, and all production of oil and gas
from the Contract Area subject to the payment of royalties, overriding royalties
and other payments which shall be born by the parties to the extent set forth
and provided in the attached Exhibit “A”.
     Regardless of which party has contributed the lease(s) and/or oil and gas
interest(s) hereto on which royalty is due and payable, each party entitled to
receive a share of production

3



--------------------------------------------------------------------------------



 



of oil and gas from the Contract Area shall bear and shall pay or deliver, or
cause to be paid or delivered, to the extent of its interest in such production,
the royalty, overriding royalty and other payments stipulated in Exhibit “A” and
shall hold the other parties free from any liability therefor. No party shall
ever be responsible, however, on a price basis higher than the price received by
such party, to any other party’s lessor or royalty owner, and if any such other
party’s lessor or royalty owner should demand and receive settlement on a higher
price basis, the party contributing the affected lease shall bear the additional
royalty burden attributable to such higher price.
C. Excess Royalties, Overriding Royalties and Other Payments:
     Unless changed by other provisions, if the interest of any party in any
lease covered hereby is subject to any royalty, overriding royalty, production
payment or other burden on production in excess of the amount stipulated in
Exhibit “A”, such party so burdened shall assume and alone bear all such excess
obligations and shall indemnify and hold the other parties hereto harmless from
any and all claims and demands for payment asserted by owners of such excess
burden.
D. Subsequently Created Interests:
     If any party should hereafter create an overriding royalty, production
payment or other burden payable out of production attributable to its working
interest hereunder, or if such a burden existed prior to this Agreement and is
not set forth in Exhibit “A”, or was not disclosed in writing to all other
parties prior to the execution of this Agreement by all parties, or is not a
jointly acknowledged and accepted obligation of all parties (any such interest
being hereinafter referred to as “subsequently created interest” irrespective of
the timing of its creation and the party out of whose working interest the
subsequently created interest is derived being hereinafter referred to as
“burdened party”), then (1) if the burdened party is required under this
Agreement to assign or relinquish to any other party, or parties, an or a
portion of its working interest and/or the production attributable thereto, said
other party, or parties, shall receive said assignment and/or production free
and clear of said subsequently created interest and the burdened party shall
indemnify and save said other party, or parties, harmless from any and all
claims and demands for payment asserted by owners of the subsequently created
interest and, (2) if the burdened party fails to pay, when due, its share of
expenses chargeable hereunder. All provisions of Article VII shall be
enforceable against the subsequently created interest in the same manner as they
are enforceable against the working interest of the burdened party.
ARTICLE IV.
TITLES
A. Title Examination:
     The Operator may obtain a title examination on the drillsite of any
proposed well prior to commencement of drilling operations and/or a title
examination on the leases and/or oil and gas interests included, or planned to
be included, in the drilling unit around such well. At the time a well is
proposed, each party contributing leases and/or oil and gas interests to the
drillsite, or to

4



--------------------------------------------------------------------------------



 



be included in such drilling unit, shall furnish to Operator all abstracts
(including federal lease status reports), title opinions, title papers and
curative material in its possession free of charge. The cost incurred in this
title program shall be borne as follows: Costs incurred by Operator in procuring
abstracts and all curative material and fees paid outside attorneys, brokers,
filing fees, etc. for title examination (including preliminary, supplemental,
shut-in gas royalty opinions and division order title opinions) shall be borne
by the Drilling Parties in the proportion that the interest of each Drilling
Party bears to the total interest of all Drilling Parties as such interests
appear in Exhibit “A”.
     Operator shall be responsible for securing curative matter and pooling
amendments or agreements required in connection with leases or oil and gas
interests. Operator shall be responsible for the preparation and recording of
pooling designations or declarations as well as the conduct of hearings before
governmental agencies for the securing of spacing or pooling orders.
B. Losses or Failure of Title:
     All losses of Leases or interests committed to the Agreement, shall be
joint losses and shall be borne by all parties in proportion to their interests
shown on Exhibit “A”. This shall include but not be limited to the loss of any
Lease or interest through failure to develop or because express or implied
covenants have not been performed, and the loss of any Lease by expiration at
the end of its primary term if it is not renewed or extended. There shall be no
readjustment of interests in the remaining portion of the Contract Areas on
account of any joint loss.
ARTICLE V.
OPERATOR
A. Designation and Responsibilities of Operator:
     1. Operator’s Duties: Kykuit Resources, LLC shall be the Operator of the
Contract Area, and shall conduct and direct and have full control of all
operations on the Contract Area pursuant to the terms of this Agreement.
Operator shall have no liability as Operator to the other parties for losses
sustained or liabilities incurred, except such as may result from gross
negligence or willful misconduct.
     2 Status of Operator: Non-Operators agree and understand that Operator is
not selling or leasing any goods or services under the provisions of this
Agreement as contemplated by any deceptive trade practices acts of the States of
Montana, Ohio and/or Texas and any provisions to the contrary herein
notwithstanding, it is intended that the activities of Operator are considered
as an accommodation to Non-Operator for which Operator is to be reimbursed on
the basis and at the rates set forth herein.
     3. Operatorship: Kykuit Resources, LLC is hereby granted the right to
contract with third parties for all or any part of the services to be rendered
by Operator under the terms of this Agreement.

5



--------------------------------------------------------------------------------



 



B. Resignation or Removal of Operator and Selection of Successor:
     1. Resignation or Removal of Operator: Operator may resign at any time by
giving written notice thereof to the Non-Operator(s). If Operator terminates its
legal existence, no longer owns an interest hereunder in the Contract Area, or
is no longer capable of serving as Operator, Operator shall be deemed to have
resigned without any action by Non-Operator(s), except the selection of a
successor. Operator may be removed if it becomes insolvent, bankrupt or is
placed in receivership. Such resignation or removal shall not become effective
until 7:00 o’clock A.M. on the first day of the calendar month following the
expiration of ninety (90) days after the giving of notice of resignation by
Operator, unless a successor Operator has been selected and assumes the duties
of Operator at an earlier date. Operator, after the effective date of
resignation or removal, shall be bound by the terms hereof as a Non-Operator. A
change of a corporate name or structure of Operator or transfer of Operator’s
interest to any subsidiary, parent or successor corporation shall not be the
basis for removal of Operator.
     2. Selection of Successor Operator: Upon the resignation or removal of
Operator, the Non-Operator shall become the Operator. If there is more than one
Non-Operator at the time, then the successor operator shall be selected by a
majority vote (excluding the Operator) of the parties owing an interest in the
Contract Area.
C. Employees:
     The number of employees used by Operator in conducting operations
hereunder, their selection, and the hours of labor and the compensation for
services performed shall be determined by Operator, and all such employees shall
be the employees of Operator.
D. Drilling Contracts:
     All wells drilled on the Contract Area shall be drilled on a competitive
pricing basis at the usual rates prevailing in the area. Operator may employ its
own or Affiliates’ tools and equipment in the drilling of wells, provided that
the charges therefor shall not exceed the prevailing rates in the area.
E. Filing By Operator:
     To the extent permitted by law, all of the parties to this Agreement hereby
designate Operator to be their agent and attorney-in-fact in connection with all
filings and applications, reports, etc., required by each and every Federal and
State regulatory body, commission or agency having regulatory jurisdiction over
the oil and/or gas produced from the properties covered by this Agreement,
including, but not limited to, any filings with F.E.R.C. or other Federal, State
or local governmental bodies which may be required under the terms of the
Natural Gas Policy Act and other energy legislation or the regulations which may
have been issued by any such governmental body pursuant thereto; provided,
however, that all parties to

6



--------------------------------------------------------------------------------



 



this Agreement agree to indemnify and hold harmless Operator from any loss risk,
cost and expense resulting from Operator’s making such filings in their behalf
and each party agrees to bear and be responsible for his share of any refund
obligation which may become due in the event any such governmental body should
determine that prices received in the sale of oil or gas exceed the maximum
price permitted by law. Nothing contained in this Agreement shall be construed
to create any fiduciary relationship between Operator and Non-Operator.
ARTICLE VI.
DRILLING AND DEVELOPMENT
A. Initial Wells:
     It is estimated that Operator shall commence the drilling of the Wells
(“Initial Test Wells”) for oil and gas at the location described in Exhibit “A”
on or before November 1, 2007, and shall thereafter continue the drilling of the
well with due diligence to unless granite or other practically impenetrable
substance or condition in the hole, which renders further drilling impractical,
is encountered at a lesser depth, or unless all parties agree to complete or
abandon the well at a lesser depth.
     If, in Operator’s judgment, the well will not produce oil or gas in paying
quantities, and it wishes to plug and abandon the well as a dry hole, the
provisions of Article VI.F.1. shall thereafter apply.
B. Subsequent Operations:
     1. Proposed Operations: When the Operator desires to drill any well within
the Contract Area other than the well provided for in Article VI.A., or to
rework, deepen or plug back a dry hole drilled at the joint expense of all
parties or a well(s) jointly owned by all the parties and not then producing in
paying quantities, the Operator shall give the other parties written notice of
the proposed operation, specifying the work to be performed, the location,
proposed depth, objective formation and the estimated cost of the operation. The
parties receiving such a notice shall have thirty (30) days after receipt of the
notice within which to notify the Operator whether they elect to participate in
the cost of the proposed operation. If a drilling rig is on location, notice of
a proposal to rework, plug back or drill deeper may be given by telephone,
facsimile or email and the response period shall be limited to forty-eight
(48) hours (inclusive of Saturdays, Sundays, and holidays). Failure of a party
receiving such notice to reply within the period above fixed shall constitute an
election by that party to participate in the cost of the proposed operation. Any
notice or response given by telephone shall be promptly confirmed in writing.
     If all parties elect to participate in such a proposed operation, Operator
shall commence the proposed operation and complete it with due diligence at the
risk and expense of all parties hereto; subject, however, to delays resulting
from obtaining permits from governmental authorities, surface rights (including
rights-of-way), appropriate drilling equipment, title examination or curative
matters.

7



--------------------------------------------------------------------------------



 



     2. Operations by Less than All Parties: If any party receiving such notice
as provided in Article VI.B.l. elects not to participate in the proposed
operation, and the Operator nevertheless elects to go forward with the proposed
operation, then the Operator, after the expiration of the applicable notice
period, shall advise the Consenting Parties of the total interest of the parties
approving such operation and its recommendation as to whether the Consenting
Parties should proceed with the operation as proposed. Each Consenting Party,
within twenty-four (24) hours after receipt of such notice, shall advise the
Operator of its desire to (a) not participate in the proposed operation or
(b) carry its proportionate part of Non-Consenting Parties’ interest. Failure to
advise the proposing party shall be deemed an election under (b). The Operator
at its election, may withdraw such proposal if there is insufficient
participation and shall promptly notify all parties of such decision in writing.
     If less than all parties elect to participate in the proposed operation,
and if the Operator elects to nevertheless go forward with the proposed
operation, then (i) the entire cost and risk of conducting such operations shall
be borne by the Consenting Parties; and (ii) unless otherwise agreed to in
writing by the Operator, the Non-Consenting Party shall not be permitted to
participate in any proposed operation located within a 640 acre block
surrounding the operation in which the Non-Consenting Party declined to
participate.
     If the operation results in a dry hole, the Consenting Parties shall plug
and abandon the well and restore the surface location at their sole cost, risk
and expense. If any well drilled, reworked, deepened or plugged back under the
provisions of this Article results in a producer of oil and/or gas in paying
quantities, the Consenting Parties shall complete and equip the well to produce
at their sole cost and risk and the well shall then be turned over to Operator
and shall be operated by it at the expense and for the account of the Consenting
Parties. Upon commencement of operations for the drilling, reworking, deepening
or plugging back of any such well by Consenting Parties in accordance with the
provisions of this Article, each Non-Consenting Party shall be deemed to have
permanently relinquished to Consenting Parties, and the Consenting Parties shall
own and be entitled to receive, in proportion to their respective interests, all
of such Non-Consenting Party’s interest in the well and share of production
therefrom and the Non-Consenting Parties shall have no right to any proceeds
from the well.
     Consenting Parties shall be responsible for the payment of all production,
severance, excise, gathering and other taxes, and all royalty, overriding
royalty and other burdens applicable to Non-Consenting Party’s share of
production not excepted by Article III.D.
     In the case of any reworking, plugging back or deeper drilling operation,
the Consenting Parties shall be permitted to use, free of cost, all casing,
tubing and other equipment in the well, but the ownership of all such equipment
shall remain unchanged; and upon abandonment of a well after such reworking,
plugging back or deeper drilling, the Consenting Parties shall account for all
such equipment to the owners thereof, with each party receiving its
proportionate part in kind or in value, less cost of salvage.
     “Reworked” or “reworking”, as used in this Agreement, shall include
perforating, cleaning out, acidizing, fracturing, testing, completing (in the
same horizon or in a deeper or

8



--------------------------------------------------------------------------------



 



shallower horizon), plugging back or any other operation for the purpose of
maintaining, restoring or increasing production which does not involve the
drilling of an additional hole.
     3. Stand-By Time: When a well which has been drilled or deepened has
reached its authorized depth, stand-by costs incurred pending response to a
party’s notice proposing a reworking, deepening, plugging back or completing
operation in such a well shall be charged and borne as part of the drilling or
deepening operation just completed. Stand-by costs subsequent to all parties
responding, or expiration of the response time permitted, whichever first
occurs, and prior to agreement as to the participating interests of all
Consenting Parties pursuant to the terms of the second grammatical paragraph of
Article VI.B.2, shall be charged to and borne as part of the proposed operation,
but if the proposal is subsequently withdrawn because of insufficient
participation, such stand-by costs shall be allocated between the Consenting
Parties in the proportion each Consenting Party’s interest as shown on Exhibit
“A” bears to the total interest as shown on Exhibit “A” of all Consenting
Parties.
C. Development of Pipeline System:
     Operator shall direct and shall have full control of all operations
relating to the development and construction of the Pipeline System. All costs
associated with developing and constructing the Pipeline System shall be subject
to the payment provisions of Article VII.E. and charged to the Joint Account.
All parties must participate in all costs relating to the Pipeline System in
accordance with each party’s respective interest in the Contract Area as set
forth in Exhibit “A”, and there shall be no “Non-Consenting Parties” with regard
to the development and construction of the Pipeline System. Operator shall have
no liability to the other parties for losses sustained or liabilities incurred
relating to the Pipeline System, except such as may result from gross negligence
or willful misconduct.
D. No Taking Production In Kind:
     Operator shall have the right to purchase all oil and gas products from the
Contract Area or attempt to sell it to others at any time and from time to time,
for the account of the Non-Operator. Any such sale by Operator shall be in a
manner commercially reasonable under the circumstances but Operator shall have
no duty to share any existing market or to obtain a price equal to that received
under any existing market. The sale or delivery by Operator of the Non-Operator
share of oil under the terms of any existing contract of Operator shall not give
the Non-Operator any interest in or make the Non-Operator party to said
contract.
E. Access to Contract Area and Information:
     Each party shall have access to the Contract Area at all reasonable times,
at its sole cost and risk to inspect or observe operations, and shall have
access at reasonable times to information pertaining to the development or
operation thereof, including Operator’s books and records relating thereto. Each
party shall have the right upon reasonable notice to inspect all forms or
reports filed with governmental agencies, daily drilling reports, well logs,
tank tables, daily gauge and run tickets and reports of stock on hand at the
first of each month, and samples of any cores or cuttings taken from any well
drilled on the Contract Area. The cost of gathering

9



--------------------------------------------------------------------------------



 



and furnishing information to Non-Operator shall be charged to the Non-Operator
that requests the information.
F. Abandonment of Wells:
     1. Abandonment of Dry Holes: Any well which has been drilled or deepened
under the terms of this Agreement and is proposed to be completed as a dry hole
shall not be plugged and abandoned without the consent of all Consenting Parties
in connection with that well. Should Operator, after diligent effort, be unable
to contact any party, or should any party fail to reply within forty-eight
(48) hours (inclusive of Saturdays, Sundays, and holidays) after receipt of
notice of the proposal to plug and abandon such well, such party shall be deemed
to have consented to the proposed abandonment. All such wells shall be plugged
and abandoned in accordance with applicable regulations and at the cost, risk
and expense of the parties who participated in the cost of drilling or deepening
such well.
     2. Abandonment of Wells that have Produced: Any well which has been
completed as a producer shall not be plugged and abandoned without the consent
of all Consenting Parties in connection with that well. If, within thirty
(30) days after receipt of notice of the proposed abandonment of any well, all
such Consenting Parties do not agree to the abandonment of such well, those
wishing to continue its operation from the interval(s) of the formation(s) then
open to production shall tender to each of the other Consenting Parties its
proportionate share of the value of the well’s salvable material and equipment,
determined in accordance with the provisions of Exhibit “C”, less the estimated
cost of salvaging and the estimated cost of plugging and abandoning. Provided,
however, any party who receives notice of a proposal to plug and abandon a well
shall have the right within forty-eight (48) hours after receipt of the notice
to take over the well for additional testing by any method at such party’s sole
cost and expense. Any party electing to take a well over for additional testing
subsequent to receipt of a notice to plug and abandon such well shall be
required to commence such additional testing within thirty (30) days after their
election to conduct the same. After such testing, if the party elects to plug
and abandon the well, the well shall be returned to the Operator, but the
testing party shall be responsible for any excess costs of plugging and
abandoning caused by such testing operations. Each abandoning party shall assign
the non-abandoning parties, without warranty, express or implied, as to title or
as to quantity, or fitness for use of the equipment and material, all of its
interest in the well and related equipment, together with its interest in the
leasehold estate as to, but only as to, the interval or intervals of the
formation or formations then open to production. If the interest of the
abandoning party is or includes an oil and gas interest, such party shall
execute and deliver to the non-abandoning party or parties an oil and gas lease,
limited to the interval or intervals of the formation or formations then open to
production, for a term of one (1) year and so long thereafter as oil and/or gas
is produced from the interval or intervals of the formation or formations
covered thereby, such lease to be in a form mutually agreeable to the parties.
     The assignments or leases so limited shall encompass the “wellbore” only of
the well being abandoned. The payments by, and the assignments or leases to, the
assignees shall be in a ratio based upon the relationship of their respective
percentage of participation in the Contract Area to the aggregate of the
percentages of participation in the Contract Area of all assignees. There shall
be no readjustment of interests in the remaining portion of the Contract Area.

10



--------------------------------------------------------------------------------



 



     Thereafter, abandoning parties shall have no further responsibility,
liability, or interest in the operation of or production from the well in the
interval or intervals then open. Upon request, and at the Operator’s election,
Operator shall continue to operate the assigned well for the account of the
non-abandoning parties at the rates and charges contemplated by this Agreement,
plus any additional cost and charges which may arise as the result of the
separate ownership of the assigned well. Upon proposed abandonment of the
producing interval(s) assigned or leased, the assignor or lessor shall then have
the option to repurchase its prior interest in the well (using the same
valuation formula) and participate in further operations therein subject to the
provisions hereof.
     3. Abandonment of Non-Consent Operations: The provisions of Article VI.E.l.
or VI.E.2. above shall be applicable as between Consenting Parties in the event
of the proposed abandonment of any well excepted from said Articles; provided,
however, no well shall be permanently plugged and abandoned unless and until all
parties having the right to conduct further operations therein have been
notified of the proposed abandonment and afforded the opportunity to elect to
take over the well in accordance with the provisions of this Article VI.E.
ARTICLE VII.
EXPENDITURES AND LIABILITY OF PARTIES
A. Liability of Parties:
     The liability of the parties shall be several, not joint or collective.
Each party shall be responsible only for its obligations, and shall be liable
only for its proportionate share of the costs of developing and operating the
Contract Area. Accordingly, the liens granted among the parties in this
Article VII are given to secure only the debts of each severally. It is not the
intention of the parties to create, nor shall this Agreement be construed as
creating, a mining or other partnership or association, or to render the parties
liable as partners.
B. Liens and Payment Defaults:
     1. Each Non-Operator hereby grants to Operator a lien and security interest
upon (and a contractual right to setoff in and to) the interest of Non-Operator
in its oil and gas rights in the Contract Area, a security interest in its share
of oil and gas when extracted, and in the proceeds from the sale of oil and gas,
and a security interest in its equipment and other Collateral (as hereinafter
defined) in order to secure payment by Non-Operator of its obligations
hereunder, which lien and security interest shall be prior and superior to any
lien or security interest that may hereafter be created upon such interest. In
addition, each Non-Operator grants to the Operator a lien upon all of the
rights, titles and interests of such granting party, whether now existing or
hereafter acquired, in and to (a) the oil, gas and other minerals in, on and
under the Contract Area; (b) any oil, gas and mineral leases covering the
Contract Area or any portion thereof; (c) any oil and gas interest within the
Contract Area; and (d) granting party’s rights, titles, interests, claims,
general intangibles, proceeds and products thereof, whether now existing or
hereafter acquired, in and to (i) all oil, gas and other minerals produced from
the Contract Area when produced, (ii) all accounts receivable accruing or
arising as a result of the sale of such

11



--------------------------------------------------------------------------------



 



oil, gas and other minerals from the Contract Area, (iii) all cash or other
proceeds from the sale of such oil, gas and other minerals once produced, and
(iv) all oil or gas wells and other surface and subsurface equipment and
facilities of any kind or character located in the Contract Area and the cash or
other collateral is or will become fixtures on the Contract Area, and the
interest of each party in and to the oil, gas and other minerals when extracted
from the Contract Area and the accounts receivable accruing or arising as the
result of the sale thereof shall be financed at the wellhead of the well or
wells located on the Contract Area. Upon the failure of Non-Operator to timely
pay its share of costs and expenses hereunder when due and owing as prescribed
herein, then and in such event the lien and security interest referred to above
in this Subparagraph, and the obligations secured thereby may be enforced
forthwith either through judicial proceedings or by the sale by Operator of
Non-Operator’s interest (i) in the lands and leases covered hereby and (ii) the
Collateral, or any or all, which sale may be made in one or more sales, either
at public sale, with notice to Non-Operator, for such price and on such terms as
Operator in its sole discretion exercised in good faith may determine, or by
public sale in such manner as may be prescribed by law for the state where such
property is located for the enforcement, foreclosure or conduct of sales under
powers of sale contained in mortgages or deeds of trust, or for enforcement of
security interests under the UCC (as hereinafter defined), all as Operator may
elect; and Operator shall have the right to determine in its sole discretion
whether or not to require as a condition of any such sale (whether made by
virtue of judicial proceedings or under the power of sale or UCC remedies hereby
given to Operator) that the purchaser assume Non-Operator’s obligations
hereunder. The proceeds of any such sale or sales and all other monies received
by Operator in any proceedings or actions for the enforcement of such lien and
the obligations secured thereby (including any sales pursuant to a judgment
obtained pursuant to the subparagraph above) be applied as follows:
          First: To the payment of all necessary costs and expenses incident to
such sale or sales and the enforcement of such lien and security interest and
the obligations secured thereby, including, but not limited to, reasonable
attorney’s fees;
          Second: To the payment of the amount in default; and: The remainder,
if any, shall be paid to Non-Operator or to any party (including such purchaser)
who may be lawfully entitled to receive the same.
     The recitals contained in any assignment evidencing a foreclosure sale or
sale pursuant to foreclosure under applicable law or for enforcement of security
interests under the UCC by Operator under the provisions hereinabove conferred
shall be full proof of the matters therein stated, and no other proof shall be
requisite of the necessity for, or propriety of, such sale shall or any fact,
condition or thing incident thereto; and all prerequisites of such sale shall be
conclusively presumed to have been performed. Operator shall have the right to
become the purchaser at any foreclosure sale held by Operator pursuant to the
power hereinabove conferred or by any receiver or public officers.
     As used herein, “Collateral” means the interest of Non-Operator in the
properties covered hereby now owned or hereafter acquired insofar as such
properties consist of accounts, general intangibles and instruments (as the
latter three terms are defined in the Uniform Commercial Code, the “UCC”, as
codified in Montana), whether directly or indirectly or by agreement or

12



--------------------------------------------------------------------------------



 



force of law are attributable to or connected with Non-Operator’s business
transactions relating to such properties, general intangibles, accounts and
contract rights arising in connection with the sale or other disposition of
Hydrocarbons or other minerals, instruments, inventory, equipment, Hydrocarbons,
other minerals, fixtures located in, on or under the lands and leases covered
hereby and any and all other personal property (at any time used on or in
connection with the lands and leases covered hereby) of any kind or character
defined in and subject to the provisions of the UCC, including the proceeds and
products from any and all of such personal property and other property, rights
and other items described in this sentence. It is understood that a portion of
the properties herein described may be and the security interest and lien
created in this Article VII will attach to (i) fixtures on the lands and leases
covered hereby and (ii) minerals or the like (including Hydrocarbons, oil and
gas) produced or to be produced from the lands and leases covered hereby or the
accounts subject the respective section of the UCC that addresses the UCC
resulting from the sale therefrom and are financed at the wellhead or minehead
of the wells or mines located on the lands and leases covered hereby.
“Hydrocarbons” means oil, gas, casinghead gas, drip and natural gasoline,
condensate and all other liquid or gaseous hydrocarbons. The name of the record
owner of the Collateral is Non-Operator.
     If any party fails or is unable to pay its share of expense within the time
period set forth herein, the non-defaulting parties, shall, upon request by
Operator, pay the unpaid amount in the proportion that the interest of each such
party bears to the interest of all such parties. Each party so paying its share
of the unpaid amount shall, to obtain reimbursement thereof, be subrogated to
the security rights described in the foregoing paragraph.
C. Additional Remedies:
     If any party fails to pay its share of any cost, including any advance
which it is obligated to make under any provision of this Agreement, within the
period required for such payment hereunder, then in addition to the remedies
provided in Article VII.B., the Operator may pursue any of the following
remedies:
     1. Suspension of Rights: Operator may suspend any or all of the rights of
the defaulting party granted by this Agreement until the default is cured,
without prejudice to the right of the non-defaulting party to continue to
enforce the obligations of the defaulting party theretofore accrued or
thereafter accruing under this Agreement. The rights of a defaulting party that
may be suspended hereunder at the election of the non-defaulting parties
include, without limitation, the right to receive information as to any
operation conducted hereunder during the period of such default, and the right
to elect to participate in an operation proposed under Article VI.B of this
Agreement.
     2. Deemed Non-consent: Operator may declare the defaulting party to be a
Non-Consenting Party, in which event if the billing is for the drilling of a new
well or the plugging back, sidetracking, reworking, or deepening of a well which
is to be or has been plugged as a dry hole, or for the completion or
recompletion of any well, the defaulting party will be conclusively deemed to
have elected not to participate in the operation and to be a Non-Consenting
Party with respect thereto under Article VI.B. to the extent of the costs unpaid
by such party, notwithstanding any election to participate theretofore made. Any
interest relinquished pursuant

13



--------------------------------------------------------------------------------



 



to this Article VII.C.2. shall be offered by Operator (or by the Non-Operators
if Operator is the defaulting party) to the non-defaulting parties in proportion
to their interests, and the non-defaulting parties electing to participate in
the ownership of such interest shall be liable to contribute their shares of the
defaulted amount.
     3. Collection of Payments: Operator may institute appropriate legal action
to collect all sums owed by Non-Operator hereunder, plus interest at JP Morgan
Chase prime rate plus 3% not to exceed 12% from the date such costs or expenses
were payable to the Operator pursuant hereto until paid, and any and all
expenses incurred in connection with such legal action, including reasonable
attorneys fees as provided in subsection D below.
D. Legal Fees for Payment Delinquency:
     Should any Non-Operator fail to timely pay its proportionate part of any
amounts owed under this Agreement, Operator’s rights shall include the right to
charge such Non-Operator for all legal expenses including but not limited to
reasonable attorney’s fees, court costs, and costs of collection incurred in
connection with collecting such amount, which the lien provided for herein shall
also secure.
E. Payments and Accounting:
     1. Operator may pay and discharge expenses incurred in the development and
operation of the Contract Area (including the costs relating to developing and
constructing the Pipeline System) pursuant to this Agreement and shall charge
each of the parties hereto with their respective proportionate shares upon the
expense basis provided in Exhibit “C”. Alternatively, Operator shall have the
right to request and receive from Non-Operator payment in advance of its
respective share of the cost outlay for the successive three (3) months
operation. Such prepayment request shall accompany the AFE, and shall specify
the amount to be prepaid and the estimated commencement date of the next
operation. Operator shall keep an accurate record of the joint account hereunder
showing expenses incurred and charges and credits made and received. If any
party fails to pay its share of said estimate within said time, the amount due
shall bear interest as provided in Exhibit “C” until paid. The estimated amount
to be paid by Non-Operator for the initial operation is Three Hundred
Seventy-Five Thousand Dollars ($375,000.00), which is estimated to cover
Non-Operator’s share of the first ten (10) wells to be drilled.
     2. Any prepayment required by Operator pursuant to Article VII.E.1. above
must be received by Operator within fifteen (15) days of the receipt of such
request, or 48 hours after the receipt of such request in the event a drilling
rig is on location. Non-Operator shall pay Operator in cash the full amount of
such request. Upon receipt of the prepayment, Operator shall credit the amount
to Non-Operator’s account for the payment of its share of costs of such
Operation, and following the end of each month, Operator shall charge such
account with Non-Operator’s share of actual costs incurred during such month.
     3. Payment of an advance shall in no event relieve Non-Operator of its
obligation to pay its share of the actual cost of an Operation as provided for
herein, and when the actual costs

14



--------------------------------------------------------------------------------



 



have been determined, Operator shall adjust the accounts of the Parties by
refunding any net amounts due or involving Non-Operator for additional sums
owing, which additional sums shall be paid in accordance with the Accounting
Procedure-Joint Operations attached hereto.
     4. If Non-Operator fails to pay within the time period set forth above,
then Non-Operator may, at Operator’s election, be deemed Non-Consenting Party in
such Operation and shall subject to the penalties and/or forfeiture provisions
set forth in Article VII.B. through D. of this Agreement.
F. Rentals, Shut-in Well Payments and Minimum Royalties:
     Rentals, shut-in well payments and minimum royalties which may be required
under the terms of’ any lease shall be paid by the Operator and charged to the
Joint Account, or prepaid by all parties to the Operator pursuant to
Article VII.E. and charged to the Joint Account. Any party may request, and
shall be entitled to receive, proper evidence of all such payments. In the event
of failure to make proper payment of any rental, shut-in well payment or minimum
royalty through mistake or oversight where such payment is required to continue
the lease in force, any loss which results from such non-payment shall be borne
in accordance with the provisions of Article IV.B.
     Should Operator, at any time, not desire to pay rentals or shut-in payments
under any lease, as they fall due, it shall notify, in writing, the
Non-Operators, at least (30) days in advance of the date when such payments
accrue, of such desire; and, Operator shall not be required to pay such rentals
or shut-in payments unless at least twenty (20) days before the rental or
shut-in payment date a Non-Operator should request Operator, in writing, to pay
the rentals or shut-in payments for its account. If such request is received by
Operator within the time specified, Operator shall thereupon use its best
efforts to make any such payments and shall bill such Non-Operator for such
payments. Such bill for any such payments shall be promptly paid to Operator.
Operator and each Non-Operator not timely requesting payment of such rentals or
shut-in payments shall thereafter assign their interests in said lease to the
Non-Operators paying said rentals or shut-in payments free and clear of all
burdens on production except Lessor’s royalties, and such other burdens (i) in
existence on the date hereof and (ii) described in Exhibit “A”; and such lease
shall no longer be affected by the terms and provisions of this contract.
     In relation to delay rentals, Operator shall submit to the parties reports
of the monthly delay rental payments that will be due and payable on leases
subject hereto at least thirty (30) days in advance of such payments being due,
together with the due dates for such payments, Operator’s recommendations for
the payment or non-payment thereof and a general description of the lands
covered by same. A party may elect to terminate its interest in a lease or
leases by providing written notice to Operator and all other parties hereto then
owning an interest in said lease or leases, to the effect that the notifying
party will not participate in the next ensuing delay rental payment with respect
to such lease or leases at least fifteen (15) days in advance of such payments
being due. Failure to notify Operator and such other parties of a party’s
election at least fifteen (15) days in advance of the rental payment due date
shall be deemed an election to participate in payment of rentals. If at any time
a party elects not to participate in payment of a delay rental, then the parties
electing to participate in the payment shall have the right to assume

15



--------------------------------------------------------------------------------



 



their respective proportionate shares of the interest in the affected lease of
the party electing not to participate by providing written notice to the other
participating parties and Operator after receipt of the notice of a party’s
election not to participate. Failure to provide such notice shall be deemed an
election not to assume an interest. In the event that after such elections an
interest in the affected lease remains that has not been assumed, Operator shall
notify the participating parties, who may elect to assume their respective
proportionate shares of such remaining interest by providing written notice
within forty-eight (48) hours after receipt of notice of the interest that is
available; failure to provide such notice shall be deemed an election not to
assume an additional interest. It after all such elections, an interest remains
that has not been assumed by a party, then, at Operators sole discretion, the
Operator may elect either to assume the remaining interest and make the delay
rental payment or elect not to make the rental payment and allow the affected
lease or leases to lapse.
     A party electing to terminate its interest in a lease or leases shall
assign its interest therein to the participating parties free of any overriding
royalty interests, net profits interests or other burdens or encumbrances other
than the lessors royalties and any burdens listed on Exhibit “A” hereof. Any
such lease or leases shall be removed from the terms of this Agreement but shall
be subject to the terms of an identical operating agreement between the
participating parties with the interests of the parties changed on Exhibit “A”.
G. Taxes:
     Beginning with the first calendar year after the effective date hereof,
Operator shall render for ad valorem taxation all property subject to this
Agreement which by law should be rendered for such taxes, and it shall pay all
such taxes assessed thereon before they become delinquent. Prior to the
rendition date, each Non-Operator shall furnish Operator information as to
burdens (to include, but not be limited to, royalties, overriding royalties and
production payments) on leases and oil and gas interests contributed by such
Non- Operator. If the assessed valuation of any leasehold estate is reduced by
reason of its being subject to outstanding excess royalties, overriding
royalties or production payments, the reduction in ad valorem taxes resulting
therefrom shall inure to the benefit of the owner or owners of such leasehold
estate, and Operator shall adjust the charge to such owner or owners so as to
reflect the benefit of such reduction. If the ad valorem taxes are based in
whole or in part upon separate valuations of each party’s working interest, then
notwithstanding anything to the contrary herein, charges to the joint account
shall be made and paid by the parties hereto in accordance with the tax value
generated by each party’s working interest. Operator shall bill the other
parties in advance for their proportionate shares of all tax payments in the
manner provided in Exhibit “C”.
     If Operator considers any tax assessment, improper, Operator may, at its
discretion, protest within the time and manner prescribed by law, and prosecute
the protest to a final determination, unless all parties agree to abandon the
protest prior to final determination. During the pendency of administrative or
judicial proceedings, Operator may elect to pay, under protest, all such taxes
and any interest and penalty. When any such protest assessment shall have been
finally determined, Operator shall pay the tax for the joint account, together
with any interest and penalty accrued, and the total cost shall then be assessed
against the parties, and be paid by them, as provided in Exhibit “C”.

16



--------------------------------------------------------------------------------



 



     Each party shall pay or cause to be paid all production, severance, excise,
gathering and other taxes imposed upon or with respect to the production or
handling of such party’s share of oil and/or gas produced under the terms of
this Agreement.
H. Insurance:
     At all times while operations are conducted hereunder, Operator shall
comply with the workmen’s compensation law of the state where the operations are
being conducted; provided, however, that Operator may be a self -insurer for
liability under said compensation laws in which event the only charge that shall
be made to the joint account shall be as provided in Exhibit “C”. Operator shall
also carry or provide insurance for the benefit of the joint account of the
parties as outlined in Exhibit “D” attached to and made a part hereof. Operator
shall require all contractors engaged in work on or for the Contract Area to
comply with the workmen’s compensation law of the state where the operations are
being conducted and to maintain such other insurance as Operator may require.
I. Overpayments:
     Should it ever be determined that Operator or any other party is required
to make any refund on oil, gas, or other minerals produced or sold from the
Contract Area, then each Party hereto shall bear its proportionate part of the
cost of any such refund to the extent that (a) runs paid from production to said
Party and (b) Lessor’s royalties and overriding royalties paid on leases
included in the Contract Area attributable to proceeds paid to such Party exceed
the permitted price, plus any interest thereon ordered by the regulatory
authority or Court, or agreed to by Operator; and Non-Operators shall hold
Operator harmless from such overpayment. If Operator advances funds to satisfy
any of the Non-Operators’ proportionate part of such contribution, and with the
right to apply runs from production accruing from the Contract Area toward
satisfying any refund obligation. Operator may also elect to pursue his remedies
granted under Article VII and/or any other remedy allowed herein or at law or in
equity.
ARTICLE VIII.
ACQUISITION, MAINTENANCE OR TRANSFER OF INTEREST
A. Surrender of Leases:
     The leases covered by this Agreement, insofar as they embrace acreage in
the Contract Area shall not be surrendered in whole or in part unless all
parties consent thereto.
B. Renewal or Extension of Leases:
     If any party secures a renewal of any oil and gas lease subject to this
Agreement, all other parties shall be notified promptly in writing, and shall
have the right for a period of fifteen (15) days following receipt of such
notice in which to elect to participate in the ownership of the renewal lease,
insofar as such lease affects lands within the Contract Area by paying to the
party who acquired it their several proper proportionate shares of the
acquisition cost allocated to that

17



--------------------------------------------------------------------------------



 



part of such lease within the Contract Area, which shall be in proportion to the
interests held at that time by the parties in the Contract Area.
     If some, but less than all, of the parties elect to participate in the
purchase of a renewal lease, it shall be owned by the parties who elect to
participate therein, in a ratio based upon the relationship of their respective
percentage of participation in the Contract Area to the aggregate of the
percentages of participation in the Contract Area of all parties participating
in the purchase of such renewal lease. Any renewal lease in which less than all
parties elect to participate shall not be subject to this Agreement. Each party
who participates in the purchase of a renewal lease shall be given an assignment
of its proportionate interest therein by the acquiring party. The provisions of
this Article shall apply to renewal leases whether they are for the entire
interest covered by the expiring lease or cover only a portion of its area or an
interest therein. The provision in this Article shall also be applicable to
extensions and top lease(s) of oil and gas leases.
C. Maintenance of Uniform Interest:
     For the purpose of maintaining uniformity of ownership in the oil and gas
leasehold interests covered by this Agreement, no party shall sell, encumber,
transfer or make other disposition of its interest in the leases embraced within
the Contract Area and in wells, equipment and production unless such disposition
covers either: (1) the entire interest of the party in all leases and equipment
and production; or (2) an equal undivided interest in all leases and equipment
and production in the Contract Area. Every sale, encumbrance, transfer or other
disposition made by any party shall be made expressly subject to this Agreement
and shall be made without prejudice to the right of the other parties. No sale
or assignment of interest by any party will relieve or release such party of its
obligations hereunder, and such party shall be and remain liable for all
obligations incurred by it until all monies due and accounts payable
attributable to its interest and accruing out of the development and operation
of the lease(s) subject hereto during the period of its ownership of an interest
herein, shall have been paid in full by the party assigning its interest and the
Operator has been furnished with a certified copy of a recorded instrument
evidencing the sale or assignment.
     If, at any time the interest of any party is divided among and owned by
four or more co-owners, Operator, at its discretion, may require such co-owners
to appoint a single trustee or agent with full authority to receive notices,
approve expenditures, receive billings for and approve and pay such party’s
share of the joint expenses, and to deal generally with, and with power to bind,
the co-owners of such party’s interest within the scope of the operations
embraced in this Agreement; however, all such co-owners shall have the right to
enter into and execute all contracts or agreements for the disposition of their
respective shares of the oil and gas produced from the Contract Area and they
shall have the right to receive, separately, payment of the sale proceeds
thereof.
D. Waiver of Rights to Partition:
     Each party hereto owning an undivided interest in the Contract Area waives
any and all rights it may have to partition and have set aside to it in
severalty its undivided interest therein.

18



--------------------------------------------------------------------------------



 



E. Preferential Right to Purchase:
     Should any Non-Operator desire to sell, transfer, pledge, or encumber all
or any part of its interests under this Agreement (a “Selling Party”), or its
rights and interests in the Contract Area, it shall promptly give written notice
to the Operator (a “Sale Notice”), which Sale Notice shall include all material
terms of the proposed transfer, including the price at which the Selling Party
will be willing to sell its interest to the Operator (“Seller’s Offer
Price”).The Operator shall then have an optional prior right, for a period of
ten (10) days after receipt of the Sale Notice, to (i) notify the Seller in
writing that it will purchase the Selling Party’s interest at the Seller’s Offer
Price, or (ii) notify the Seller in writing that it will not purchase the
Selling Party’s interest at the Seller’s Offer Price, in which case the written
notice shall also state the price, if any, that the Operator would be willing to
pay for the interest being offered by the Selling Party, (the “Purchaser’s Best
Offer”). If the Operator agrees to purchase the Selling Party’s interest, then
said sale shall close within ninety (90) days of the date of the Sale Notice. If
the Operator declines to purchase the Selling Party’s interest, then, for a
period of six (6) months following the date of the Sale Notice (the “Free Sale
Period”), the Selling Party may sell its interest to any third party, provided,
however, that if the purchase price to be paid by any third party in connection
with the sale (the “Third Party Offer Price”) is equal to or less than the
amount equal to Purchase’s Best Offer plus ten percent (10%), then Operator
shall have the optional prior right to purchase the Selling Party’s interest at
the Third Party Offer Price. In the event that the Selling Party fails to close
any transaction within the Free Sale Period, then the Selling Party shall not be
permitted to sell, transfer, pledge or encumber its interest without first
issuing a new Sale Notice and further fully complying with the provision of this
Article VIII(E). Notwithstanding the foregoing, there shall be no preferential
right to purchase where (i) the proposed transfer occurs within thirty (30) days
of the Closing Date of the Purchase and Sale Agreement; or (ii) a Non-Operator
proposes to transfer less than one-half of its total interest in the Contract
Area.
F. Selling Party Liability:
     Unless otherwise agreed in writing, in the event any party to this
Agreement sells, assigns, conveys or otherwise disposes of its interest herein
to a third party or parties, the conveying party shall remain fully liable for
performance of all its duties and obligations set forth in this Agreement,
including, but not limited to any obligation to pay its share of expense of
developing and operating the Contract Area, and the purchasing party shall, as a
condition of its purchase, agree to abide by the terms and conditions of this
Agreement in writing in a form approved by the Operator.
G. Separate Measurement of Production:
     If a diversity of the working interest ownership in production from a well
or a lease subject to this Agreement occurs as a result of operations by less
than all parties pursuant to any provisions of this Agreement, it is agreed that
the oil and other liquid hydrocarbons produced from the well or wells completed
by the consenting Party or Parties shall be separately measured by standard
metering equipment to be properly tested periodically for accuracy, and the
setting of a separate tank battery will not be required unless the purchaser of
the production or

19



--------------------------------------------------------------------------------



 



governmental regulatory body having jurisdiction will not approve metering for
separately measuring the production.
H. Separate Measurement Facilities:
     In the event of a transfer, sale, encumbrance or other disposition of
interest within the Contract Area that necessitates the separate measurement of
production, the party creating the necessity for such measurement shall alone
bear the cost of purchase, installation and operation of such facilities.
ARTICLE IX.
INTERNAL REVENUE CODE ELECTION
     This Agreement is not intended to create, and shall not be construed to
create, a relationship of partnership or an association for profit between or
among the parties hereto. Notwithstanding any provision herein that the rights
and liabilities hereunder are several and not joint or collective, or that this
Agreement and operations hereunder shall not constitute a partnership, if, for
federal income tax purposes, this Agreement and the operations hereunder are
regarded as a partnership, each party hereby affected elects to be excluded from
the application of all of the provisions of Subchapter “K”, Chapter 1, Subtitle
“A”, of the Internal Revenue Code of 1954, as permitted and authorized by
Section 761 of the Code and the regulations promulgated thereunder. Operator is
authorized and directed to execute on behalf of each party hereby affected such
evidence of this election as may be required by the Secretary of the Treasury of
the United States or the Federal Internal Revenue Service, including
specifically, but not by way of limitation, all of the returns, statements, and
the data required by Federal Regulations 1.761. Should there be any requirement
that each party hereby affected give further evidence of this election, each
such party shall execute such documents and furnish such other evidence as may
be required by the Federal Internal Revenue Service or as may be necessary to
evidence this election. No such party shall give any notices or take any other
action inconsistent with the election made hereby. If any present or future
income tax laws of the state or states in which the Contract Area is located or
any future income tax laws of the United States contain provisions similar to
those in Subchapter “K”, Chapter 1. Subtitle “A”, of the Internal Revenue Code
of 1954, under which an election similar to that provided by Section 761 of the
Code is permitted, each party hereby affected shall make such election as may be
permitted or required by such laws. In making the foregoing election, each such
party states that the income derived by such party from operations hereunder can
be adequately determined without the computation of partnership taxable income.
ARTICLE X.
CLAIMS AND LAWSUITS
     Operator may settle any single uninsured third party damage claim or suit
arising from operations hereunder if the expenditure does not exceed ONE HUNDRED
THOUSAND Dollars ($100,000.00) and if the payment is in complete settlement of
such claim or suit. If the amount required for settlement exceeds the above
amount Operator shall not settle the claim without first obtaining the consent
of all parties, which consent shall not be unreasonably withheld. All costs

20



--------------------------------------------------------------------------------



 



and expenses of handling, settling, or otherwise discharging such claim or suit
shall be at the joint expense of the parties participating in the operation from
which the claim or suit arises. If a claim is made against any party or if any
party is sued on account of any matter arising from operations hereunder over
which such individual has no control because of the rights given Operator by
this Agreement, such party shall immediately notify all other parties, and the
claim or suit shall be treated as any other claim or suit involving operations
hereunder.
ARTICLE XI.
FORCE MAJEURE
     If any party is rendered unable, wholly or in part, by force majeure to
carry out its obligations under this Agreement, other than the obligation to
make money payments, that party shall give to all other parties prompt written
notice of the force majeure with reasonably full particulars concerning it;
thereupon, the obligations of the party giving the notice, so far as they are
affected by the force majeure, shall be suspended during, but no longer than,
the continuance of the force majeure. The affected party shall use all
reasonable diligence to remove the force majeure situation as quickly as
practicable.
     The requirement that any force majeure shall be remedied with all
reasonable dispatch shall not require the settlement of strikes, lockouts, or
other labor difficulty by the party involved, contrary to its wishes; how all
such difficulties shall be handled shall be entirely within the discretion of
the party concerned.
     The term “force majeure”, as here employed, shall mean an act of God,
strike, lockout, or other industrial disturbance, act of the public enemy, war,
Blockade, public riot, lightning, fire, storm, flood, explosion, governmental
action, governmental delay, restraint or inaction, unavailability of equipment,
and any other cause, whether of the kind specifically enumerated above or
otherwise, which is not reasonably within the control of the party claiming
suspension.
ARTICLE XII.
NOTICES
     All notices authorized or required between the parties and required by any
of the provisions of this Agreement, unless otherwise specifically provided,
shall be given in writing by mail or email, postage or charges prepaid, or by
telex or telecopier and addressed to the parties to whom the notice is given at
the addresses listed on Exhibit “A”. The originating notice given under any
provision hereof shall be deemed given only when received by the party to whom
such notice is directed, and the time for such party to give any notice in
response thereto shall run from the date the originating notice is received. The
second or any responsive notice shall be deemed given when deposited in the
mail, with postage or charges prepaid or sent by email or telecopier. Each party
shall have the right to change its address at any time, and from time to time,
by giving written notice hereof to all other parties.

21



--------------------------------------------------------------------------------



 



ARTICLE XIII.
TERM OF AGREEMENT
     This Agreement shall remain in full force and effect so long as any of the
oil and gas leases subject to this agreement remain or are continued in force as
to any part of the Contract Area, whether by production, extension, renewal or
otherwise. No party hereto shall ever be construed as having any right, title or
interest in or to any lease or oil and gas interest contributed by any other
party beyond the term of this agreement. It is agreed, however, that the
termination of this agreement shall not relieve any party hereto from any
liability which has accrued or attached prior to the date of such termination.
ARTICLE XIV.
COMPLIANCE WITH LAWS AND REGULATIONS
A. Laws, Regulations and Orders:
     This agreement shall be subject to the conservation laws of the state in
which the Contract Area is located, to the valid rules, regulations, and orders
of any duly constituted regulatory body of said state; and to all other
applicable federal, state, and local laws, or finances, rules, regulations, and
orders.
B. Governing Law:
     This agreement and all matters pertaining hereto, including, but not
limited to, matters of performance, non -performance, breach, remedies,
procedures, rights, duties and interpretation or construction, shall be governed
and determined by the law of the state in which the Contract Area is located.
C. Regulatory Agencies:
     With respect to operations hereunder, Non-Operators agree to release
Operator from any and all losses, damages, injuries, claims and causes of action
arising out of, incident to or resulting directly or indirectly from Operator’s
interpretation or application of rules, rulings, regulations or orders of the
Department of Energy or predecessor or successor agencies to the extent such
interpretation or application was made in good faith. Each Non-Operator further
agrees to reimburse Operator for any amounts applicable to such Non-Operator’s
share of production that Operator may be required to refund, rebate or pay as a
result of such an incorrect interpretation or application, together with
interest and penalties thereon owing by Operator as a result of such incorrect
interpretation or application.
     Non-Operators authorize Operator to prepare and submit such documents as
may be required to be submitted to the purchaser of any crude oil sold hereunder
or to any other person or entity pursuant to the requirements of the “Crude Oil
Windfall Profit Tax Act of 1980”, as same may be amended from time to time
(“Act”), and any valid regulations or rules which may be issued by the Treasury
Department from time to time pursuant to said Act. Each party hereto

22



--------------------------------------------------------------------------------



 



agrees to furnish any and all certifications or other information which is
required to be furnished by said Act in a timely manner and in sufficient detail
to permit compliance with said Act.
ARTICLE XV.
AREA OF MUTUAL INTEREST
     It is agreed that the lands described in Exhibit “B” shall constitute an
Area of Mutual Interest, hereinafter sometimes referred to as “AMI” between the
parties hereto, which shall remain in force and effect for the life of this
Agreement.
     In the event any of the parties hereto, hereinafter sometimes referred to
as the “Acquiring Party”, hereafter acquires, either directly or indirectly, a
leasehold interest, mineral interest or other interest in the production of oil,
gas or other minerals with regard to lands within the AMI, including lessor’s
royalty, said acquiring party shall give written notice of the acquisition to
the other parties hereto within thirty (30) days after the acquisition of said
interests. Said notice shall include copies of all instruments of conveyance,
paid drafts or checks, itemized invoices of the actual costs incurred, and other
available data concerning said acquisition and including burdens and obligations
relating to such acquisition. Each of the other non-acquiring parties shall have
the option to participate in said acquisition and to bear its share of all
acquisition costs, burdens, obligations, conditions, covenants, requirements and
terms relating to such acquisition, to the extent of its interest as set forth
in Exhibit “A” attached hereto. Said option may only be exercised within thirty
(30) days after the actual receipt of the written notice of acquisition, or
within forty-eight (48) hours following receipt of said notice, exclusive of
Saturday, Sunday and legal holidays, in the event a rig is on location within
the AMI and the written notice so specifies, whichever is applicable. In the
event a party elects to exercise its option to participate in said acquisition,
said party shall give written notice thereof to the Acquiring Party within the
period of time specified hereinabove. Each party exercising its option to
participate in said acquisition shall bear and assume its proportionate share of
all acquisition costs, burdens, obligations, conditions, covenants, requirements
and terms relating to such acquisition, to the extent of its interest as set
forth in Exhibit “A” attached hereto. To the extent a lease covers acreage
inside and outside the AMI, the portion situated outside the AMI shall be
offered to the parties and this Agreement shall be amended to include the
acreage outside the AMI. The failure of any non-acquiring party to give written
notice of its election to participate within one of the periods of time
specified herein, whichever is applicable, shall be deemed to be an election not
to participate in said acquisition. In the event fewer than all parties hereto
elect to participate in any acquisition, each participating party’s
proportionate share of the acquisition shall be based on the ratio in which the
interest of said participating party as set forth on Exhibit “A”, relates to the
interest of all parties participating in said acquisition. However, in such
event, any party whose share of such acquisition is increased shall have the
option to not participate in such acquisition or to participate for less than
the full amount of its increased interest, and the remaining interest shall then
be offered proportionately to the other participating parties. All acquisition
costs, burdens, obligations, conditions, covenants, requirements and terms shall
be assumed and borne by the acquiring parties in accordance with said ratio. Any
acquisition in which fewer than all parties elect to participate shall not be
subject to this Agreement; however, the participating parties shall be treated
as if they have entered into a Joint Venture Development Agreement covering said
acquisition which shall be identical to this Agreement in all respects, with the

23



--------------------------------------------------------------------------------



 



exception of the interests of the parties as set forth on Exhibit “A”, attached
hereto, which shall be modified to reflect the interests of the participating
parties in the acquisition.
     Each party electing to participate in such acquisition shall pay its
proportionate share of the acquisition costs to the Acquiring Party, as
determined hereinabove, within thirty (30) days after receipt of an invoice
therefor. The failure of any party to tender its share of acquisition costs
within said thirty (30) days shall result in an automatic forfeiture of said
party’s rights to said acquisition and assignment, and shall be deemed to be an
election by said party not to participate in said acquisition.
ARTICLE XVI.
MISCELLANEOUS
A. Recording Supplement:
     At Operator’s election, the parties hereto agree to execute the Memorandum
of Joint Venture Development Agreement attached to this Agreement as Exhibit “F”
(the “Memorandum”) for the purpose of giving record notice to third parties of
the existence of this Agreement and of the mortgage lien and security interest
created by Non-Operator, as debtor, to Operator, as the secured party. Such
Memorandum may be recorded by Operator or by any Non-Operator in any county in
which the Contract Area is located and/or with the Secretary of the State of
Montana. The Parties agree to execute and return the Memorandum within fifteen
(15) days of receipt of the Memorandum and the request by Operator or any
non-Operator to execute the same. The Memorandum shall constitute a non-standard
form financing statement under the terms of the Uniform Commercial Code of the
state in which the Contract Area is located and, as such, may be filed for
record in the records of any County in which the Contract Area is located and/or
with the Secretary of the State of Montana.
B. Bankruptcy:
     If, following the granting of relief under the Bankruptcy Code to any party
hereto as debtor thereunder, this agreement should be held to be an executory
contract under the Bankruptcy Code, then any remaining party shall be entitled
to a determination by debtor or any trustee for debtor within thirty (30) days
from the date an order for relief is entered under the Bankruptcy Code as to the
rejection or assumption of this agreement. If the debtor or any trustee
determines to assume this agreement, the party seeking determination shall be
entitled to adequate assurances as to the future performance of debtor’s
obligations hereunder and the protection of the interests of all parties. The
debtor shall satisfy its obligation to provide adequate assurances by either
advancing payments or depositing the debtor’s proportionate share of expenses in
escrow.
C. Data Confidentiality:
     Any information, data, or other material provided to the parties hereto
shall be held by each party in confidence for the term of this Agreement and,
subject to the requirements of any governmental authority having jurisdiction,
shall not be released to anyone who is not a party

24



--------------------------------------------------------------------------------



 



hereto without the consent of the parties hereto being first obtained. The
foregoing confidentiality provisions shall not apply to (a) any requirements of
an applicable Oil, Gas and Mineral lease which stipulates that the lessor
thereunder is to be provided with data generated by operations on the lease,
(b) information which is or becomes, through no fault of a party, part of the
public knowledge, (c) information which is or becomes available to a party
without obligation of confidence from sources having the legal right to disclose
the information, the sources being other than a party hereto, or (d) information
provided to third parties who agree in writing to observe the confidentiality
provisions of this Operating Agreement if such third parties are (i) providing
consulting or professional services with respect to the party’s interest in the
Contract Area, (ii) potential bona-fide lenders, who will be secured by the
party’s interest, or assignees of the party’s interest, or (iii) potential
bona-fide purchasers of production from the Contract Area or of a party’s
interest in the Contract Area.
D. Press Releases:
     Non-Operator shall not, at any time, issue to the press or other media any
news release or distribute any information or photographs, concerning the
premises covered hereby, without the prior approval of all of the Operator.
E. Which Parties Have Consent:
     Whenever the consent of all parties is required under the provisions of
this Agreement, it means the consent of all parties having a cost interest in
the well involved at the time such consent is required or all parties who are
participating in an operation which requires consent. All “consents”
communicated by a non-operating Drilling Party and/or Consenting Party are only
deemed complete by the payment of legal tender, within the time period required
by the applicable provision of this Agreement, to the Operator of the full
amount that the notice giving rise to such consent states such Drilling Party or
Consenting Party is to pay, such amount being otherwise identified within the
estimated cost or statement submitted by Operator by AFE or otherwise together
with Operator’s notice leading to the election to participate or not participate
in the proposed operation; i.e., a party may not communicate to Operator its
agreement to participate (“Consent”) without tendering as provided herein its
share of the estimated costs, as enumerated by Operator, for the activity for
which such Consent is directed. The failure by a party to pay its share of such
costs as provided herein, in legal tender, shall put such party in non-consent
status and the same applicable non-consent provisions of this Agreement shall
apply.
F. General Provisions:
     1. This, agreement shall be binding upon and shall inure to the benefit of
the parties hereto and to their respective heirs, devisees, legal
representatives, successors and assigns.
     2. This instrument may be executed in any number of counterparts, each of
which shall be considered an original for all purposes.

25



--------------------------------------------------------------------------------



 



     3. The parties hereto acknowledge and declare that this Agreement is the
result of extensive negotiations between themselves. Accordingly in the event of
any ambiguity in this Agreement, there shall be no presumption that this
instrument was prepared solely by either party hereto.
     IN WITNESS WHEREOF, this agreement shall be effective as of 3rd day of
August, 2007.

            OPERATOR
KUYKUIT RESOURCES, LLC
an Ohio limited liability company
      By   John D. Oil and Gas, Inc.,       Its:  Managing Member             
By:   /s/ Gregory J. Osborne         Gregory J. Osborne        President of John
D. Oil and Gas, Inc.        NON-OPERATOR
HEMUS, LTD.
a Texas limited liability company.
      By:   /s/ Solly Hemus         Solly Hemus, President             

26